COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:     Kaylen Dewayne Simmons v. The State of Texas

Appellate case numbers: 01-17-00684-CR, 01-17-00685-CR

Trial court case numbers: 11-CR-3445, 12-CR-2519

Trial court:             212th District Court of Galveston County

       The motion for rehearing en banc is DENIED.

Judge’s signature: /s/ Richard Hightower
                   Acting for the Court

En banc court consists of: Chief Justice Radack, and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.


Date: March 5, 2019